                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                           :
                                                   :
          v.                                       :       CRIMINAL ACTION
                                                   :       NO. 20-307
EDWARD KIPP                                        :
                                                   :


                                               ORDER

      AND NOW, this 29th day of June, 2021, after a review of the government’s Motion in

Limine concerning Probation Officer Merth and the responses thereto, it is hereby ORDERED

that the Motion is GRANTED for the reasons set forth in the accompanying Memorandum

Opinion. It is further ORDERED that the government’s Motion in Limine concerning the audio

recording and transcript is GRANTED, and the defendant retains his right to raise an objection

under Federal Rule of Evidence 106 at trial.



                                                   BY THE COURT:


                                                   /s/ Jeffrey L. Schmehl
                                                   Jeffrey L. Schmehl, J.
